Citation Nr: 0808713	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  07-10 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously disallowed claim of 
entitlement to service connection for dysthymia (claimed as 
depression).

2.  Whether new and material evidence has been received 
sufficient to reopen a previously disallowed claim of 
entitlement to service connection for a low back disorder 
(claimed as degenerative disc disease).

3.  Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  A July 1972 rating decision denied the veteran's claim of 
entitlement to service connection for a low back disability.  
The veteran was notified of his appellate rights, but did not 
file a notice of disagreement.

2.  Evidence received since the July 1972 rating decision is 
cumulative of the evidence of record at the time of the 
previous denial and does not relate to an unestablished fact 
necessary to substantiate the claim.

3.  A July 1994 rating decision denied the veteran's claim of 
entitlement to service connection for dysthymia.  The veteran 
was notified of his appellate rights, but did not file a 
notice of disagreement.

4.  Evidence received since the July 1994 rating decision is 
cumulative of the evidence of record at the time of the 
previous denial and does not relate to an unestablished fact 
necessary to substantiate the claim.

5.  The competent evidence of record does not establish that 
the veteran has rheumatoid arthritis that is related to his 
active military service.


CONCLUSIONS OF LAW

1.  The July 1972 rating decision which denied the veteran's 
claim of entitlement to service connection for a low back 
disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the July 1972 rating decision in 
connection with veteran's request to reopen a claim of 
service connection for a low back disorder is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  The July 1994 rating decision which denied the veteran's 
request to reopen a claim for service connection for 
dysthymia is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  Evidence received since the July 1994 rating decision in 
connection with veteran's request to reopen a claim of 
service connection for dysthymia is not new and material.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

5.  Rheumatoid arthritis was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.  38 C.F.R. § 3.159 
(2007).  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

After careful review of the claims folder, the Board finds 
that a July 2005 letter partially satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the July 2005 letter advised the 
veteran what information and evidence was needed to 
substantiate these claims.  This letter also requested that 
he provide enough information for the RO to request records 
from any sources of information and evidence identified by 
the veteran.  In this way, he was advised of the need to 
submit any evidence in his possession that pertains to the 
claims.  He was also specifically told that it was his 
responsibility to support his claims with appropriate 
evidence.  Finally the July 2005 letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation, however, does not 
modify the requirements discussed above.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought.

As noted above, the July 2005 letter notified the veteran of 
the evidence and information necessary to establish 
entitlement to his underlying claims to service connection 
for a low back disorder and dysthymia.  Additionally, this 
letter provided notice in accordance with Kent by informing 
the veteran what constitutes new and material evidence and 
what evidence and information was necessary to reopen his 
previously disallowed claim.  

The Board observes that the July 2005 letter was sent to the 
veteran prior to the January 2006 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although the veteran was not provided with notice 
regarding the disability rating and effective date in 
accordance with Dingess, the Board finds this error to be 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  See also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  In this regard, the Board has 
concluded that a preponderance of the evidence is against 
these claims.  Any questions as to the appropriate disability 
rating or effective date to be assigned have therefore been 
rendered moot, and the absence of notice on these two 
elements of a service connection claim should not prevent a 
Board decision.  

In sum, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that the there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  In this regard, the veteran's service 
medical records are associated with the claims folder, as 
well as all relevant VA and private treatment records.  The 
veteran asserts that his service medical records are 
incomplete.  Specifically, he contends that treatment records 
are missing for the period from April 1969 to August 1971.  
Since, according to the veteran, he injured his low back in 
1969, such missing records, if available, are pertinent.  See 
June 1972 VA Examination Report.

The veteran does not assert that he was hospitalized for 
treatment of an in-service back injury; thus, there is no 
reason to believe that outstanding clinical records are 
missing which might be filed under the name of the facility.  
Id.  In January 2005, the veteran sent an email to the 56th 
U.S.A.F. Dispensary requesting missing medical records from 
this period.  The response indicates that all U.S.A.F. 
medical records are archived at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  The veteran's 
complete service medical file has already been requested and 
associated with the claims folder; thus, the Board finds that 
these claimed records either do not exist or are no longer 
available for review.  The Board is sympathetic to the 
veteran's frustration regarding these claimed records; 
however, every effort has been made in obtaining his service 
medical records.  See 38 C.F.R. § 3.159.

No VA examinations were provided with respect to the 
veteran's claimed disabilities.  However, VA is under no duty 
to provide a VA examination when a veteran is requesting that 
a previously disallowed claim be reopened.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2007).  Since the veteran's claim of 
entitlement to service connection for rheumatoid arthritis is 
an original claim for service connection, the Board has 
considered whether a VA examination is warranted by the 
evidence of record.  In the present case, the Board finds 
that a VA examination is not required because there is 
sufficient competent medical evidence to decide this claim.  
See 38 C.F.R. § 3.159(c)(4) (2007).  

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As discussed in more 
detail below, the current record contains no competent 
diagnosis of rheumatoid arthritis.  Thus, the veteran has not 
presented evidence to satisfy the first McLendon requirement.  
VA is therefore not required to provide him with a VA 
examination in conjunction with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. New and Material Evidence

Generally, an unappealed Board denial is final under 38 
U.S.C.A. §§ 7103 and 7104 (West 2002).  However, the veteran 
may request that VA reopen his claim upon the receipt of 'new 
and material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  Id.  See also 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  
According to 38 C.F.R. § 3.156(a) (2007), 'new and material' 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

A. Low Back Disorder

The veteran was previously denied entitlement to service 
connection for a low back disorder by a July 1972 rating 
decision; the claim was denied on the basis that the 
veteran's current low back disorder was not shown to be 
related to his military service.  At such time, the evidence 
of record consisted of statements from the veteran, service 
medical records, and a June 1972 VA examination report.

In July 2005, the veteran filed to reopen his claim for 
entitlement to service connection for a low back disorder 
(claimed as degenerative disc disease).  A January 2006 RO 
rating decision denied the veteran's application to reopen 
due to lack of new and material evidence.  The veteran was 
again notified of his appellate rights, and perfected an 
appeal of this issue.  New evidence received since the July 
1972 rating decision includes more statements from the 
veteran, a July 2005 lay statement from the veteran's wife, a 
list of service awards from the NPRC dated July 4, 2005, 
copies of the veteran's service personnel records, internet 
articles and literature regarding Agent Orange and Thailand, 
VA examination reports dated September 1975, June 1994, 
February 1995, March 1995, August 1995, and October 1998, 
treatment records from the Hennepin County Medical Center 
dated December 1994 to April 1995, treatment records from 
Lincoln Medical Center and Ingalls Memorial Hospital dated 
May 1990 to August 1992, treatment records from the Chicago 
VA Medical Center (MC) dated September 1973 to May 1994, 
treatment records from the Minneapolis VAMC dated June 1989 
to June 2004, and VA Vocational Rehabilitation Records.

Pertinent to this appeal, the newly received evidence 
reflects treatment for continued complaints of low back pain 
associated with degenerative disc disease of the lumbar 
spine.  More recent records, including February 1995 and 
October 1998 VA examination reports, indicate that the 
veteran has experienced low back pain for over twenty years 
dating to service.  In October 1998, the veteran reported 
that there was no history of injury to his low back; rather, 
the pain just gradually came on.  In contrast to these 
records are treatment records and examination reports in 
which the veteran reported post-service injury to the low 
back.  See, e.g., VA Neurological Examination Report dated 
August 7, 1995; see also VA Neurological Examination Report 
dated March 2, 1995.  

The evidence received since the July 1972 rating decision was 
not previously of record; thus, it is new.  However, after 
careful review, the Board concludes that this newly received 
evidence is duplicative of the record prior to the July 1972 
rating decision, and does not raise a reasonable possibility 
of substantiating the veteran's claim.  Therefore, it is 
deemed not material.  In this regard, the record prior to 
July 1972 already contained evidence of complaints of back 
pain since service.  There was, however, no competent 
evidence relating any current back disorder to service.  
Similarly, while the newly submitted evidence shows 
complaints of back pain since service, none of these records 
contains a competent opinion relating a back disorder to an 
incident or event during service.  The Board acknowledges the 
veteran's own statements; however, as a layperson, he is not 
competent to provide evidence regarding the etiology of his 
low back disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In sum, the Board finds that the evidence submitted by the 
veteran in conjunction with his request to reopen his 
previously disallowed claim, while new, is not material.  
Since none of this newly submitted evidence pertains to the 
reasons for the prior denial nor raises the reasonable 
possibility of substantiating the veteran's underlying claim, 
his request to reopen the previously disallowed claim of 
entitlement to service connection for a low back disorder is 
denied.  38 C.F.R. § 3.156(a).

B. Dysthymia

The veteran was previously denied entitlement to service 
connection for dysthymia by a July 1994 rating decision; the 
claim was denied on the basis that dysthymia was not shown to 
be related to service.  At such time, the evidence of record 
consisted of statements from the veteran, service medical 
records, and VA Examination Reports dated September 1975 and 
June 1994.  

In July 2005, the veteran filed to reopen his claim for 
entitlement to service connection for dysthymia (claimed as 
depression).  A January 2006 RO rating decision denied the 
veteran's application to reopen due to lack of new and 
material evidence.  The veteran was again notified of his 
appellate rights, and perfected an appeal of this issue.  New 
evidence received since the July 1994 rating decision 
includes more statements from the veteran, a July 2005 lay 
statement from the veteran's wife, a list of service awards 
from the NPRC dated July 4, 2005, copies of the veteran's 
service personnel records, internet articles and literature 
regarding Agent Orange and Thailand, VA examination reports 
dated February 1995, March 1995, August 1995, and October 
1998, treatment records from the Hennepin County Medical 
Center dated December 1994 to April 1995, treatment records 
from Lincoln Medical Center and Ingalls Memorial Hospital 
dated May 1990 to August 1992, treatment records from the 
Chicago VA Medical Center (MC) dated September 1973 to May 
1994, treatment records from the Minneapolis VAMC dated June 
1989 to June 2004, and VA Vocational Rehabilitation Records.

The record prior to July 1994 showed treatment for dysthymia 
without a nexus to service.  The evidence submitted since the 
July 1994 rating decision, while new, does not constitute 
material evidence because it is duplicative of the previous 
record.  Specifically, while the evidence continues to show 
treatment for psychiatric problems, including dysthymia and 
depression, it does not contain competent evidence indicating 
that the veteran's current psychiatric problems are related 
to service.  Instead, these records show treatment for 
complaints of work-related stress, depression related to 
financial hardship, problems related to his various 
nonservice-connected disabilities, and difficulties with the 
VA system.  See VA Clinical Records dated July 1992, January 
10, 1994, February 1, 1994; see also VA Psychiatric 
Examination Report dated August 7, 1995; Letter from VA 
Psychiatrist at Minneapolis VAMC dated June 20, 1995.  

As above, the Board considered the veteran's own lay 
statements regarding the relationship between his current 
dysthymia and depression and service; however, there is no 
indication that he is competent to provide such evidence.  
Espiritu, supra.  Therefore, since none of this newly 
submitted evidence pertains to the reasons for the prior 
denial nor raises the reasonable possibility of 
substantiating the veteran's underlying claim, his request to 
reopen the previously disallowed claim of entitlement to 
service connection for dysthymia is denied.  38 C.F.R. 
§ 3.156(a).

II. Service Connection

Finally, the veteran is claiming entitlement to service 
connection for rheumatoid arthritis.  Service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Finally, certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The Board has carefully reviewed the veteran's service and 
post-service medical records.  The only mention of rheumatoid 
arthritis is a VA Agent Orange Examination Report dated March 
11, 2005.  At such examination, the veteran reported 
rheumatoid arthritis as a current medical problem; it was 
repeated in the list of diagnoses.  The Board finds that this 
"diagnosis" is of no probative value.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  In this regard, although the veteran was physically 
examined, there is no discussion of the joints, nor is there 
any indication of radiologic or other orthopedic testing, in 
the report.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches).  In the 
absence of any discussion of clinical findings which might 
support the diagnosis provided in the report, the Board 
concludes that this "diagnosis" is of no probative value.  
See Dorland's Illustrated Medical Dictionary, 507 (30th ed. 
2003) ("diagnosis" is the "determination of the nature of 
a case of disease" (emphasis added)).  Moreover, the veteran 
is not competent to provide a diagnosis of rheumatoid 
arthritis.  Espiritu, supra.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  The Board has 
carefully reviewed the entire record; however, the weight of 
the competent and probative evidence does not show that the 
veteran has been diagnosed as having rheumatoid arthritis.  
Thus, it appears that the veteran does not have a current 
disability for VA purposes.  As such, service connection is 
not warranted and the veteran's claim must be denied.  


ORDER

The veteran's request to reopen his previously disallowed 
claim of entitlement to service connection for a low back 
disorder (claimed as degenerative disc disease) is denied.

The veteran's request to reopen his previously disallowed 
claim of entitlement to service connection for dysthymia 
(claimed as depression) is denied.

Entitlement to service connection for rheumatoid arthritis is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


